108 F.3d 336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Antonio ANGELO-SILVA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70108.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 10, 1997.*Decided Feb. 13, 1997.

Petition for Review of an Order of the Board of Immigration Appeals, No. Abv-fqt-mec.
BIA
REVIEW DENIED.
Before:  GOODWIN, LEAVY, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Antonio Angelo-Silva ("Angelo"), a native and citizen of Brazil, petitions for review of the Board of Immigration Appeals' ("BIA") order affirming the decision of an Immigration Judge ("IJ") denying Angelo's request for political asylum, 8 U.S.C. § 1158(a), and withholding of deportation, 8 U.S.C. § 1253(h).  We deny the petition.


3
To establish eligibility for asylum, Angelo must prove that he suffered past persecution or has a well-founded fear of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion.  8 U.S.C. § 1101(a)(42)(A).  Withholding of deportation requires that Angelo prove that it is "more likely than not that the alien will suffer persecution."  Aruta v. INS, 80 F.3d 1389, 1396 (9th Cir.1996) (emphasis added).


4
Angelo contends that he was persecuted in the past and has a reasonable fear of future persecution because of his past involvement in dangerous confrontations between the Seringueiro Union, of which he was a member and participant, and landowners in the Brazilian rainforests.  The IJ found that this was a localized dispute and that petitioner's case did not rise to the level of persecution as contemplated in the statute.  The IJ also found, relying on an advisory opinion issued by the Department of State, that Angelo could safely return to another part of Brazil without fear of persecution.  On appeal, the BIA rejected Angelo's contentions following the reasoning of the IJ.  AR at 2-3.


5
We agree with the BIA.  Angelo's difficulties stem from his involvement in the Union's confrontational and apparently unlawful actions against private landowners.  Angelo has not shown that he has been or will be persecuted by the landowners, much less the government, because of membership in the Union or due to his political opinion.   The State Department's advisory opinion supports the BIA's conclusion that Angelo could safely return to a different part of Brazil.  Accordingly, Angelo fails to qualify for asylum and a fortiori fails to qualify for withholding of deportation.


6
The petition for review is DENIED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3